98 F.3d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Lowell E. JACKSON, Jr., Defendant-Appellant.
No. 96-35204.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 9, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Appellant Lowell Jackson, Jr.  ("Jackson") appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion following his conviction by guilty plea to one count of distributing cocaine base in violation of 21 U.S.C. § 841(a)(1).  We have jurisdiction under 28 U.S.C. §§ 1291.  We affirm.


3
Jackson argues that his federal conviction for distribution of cocaine base should be overturned based on double jeopardy grounds, violations of the Fourth Amendment and ineffective assistance of counsel.


4
Insofar as we can determine from the record, all of appellant's issues on appeal relate to a state police traffic stop and a resulting state civil forfeiture proceeding.  The traffic stop occurred subsequent to the drug buys which are the subject of the federal conviction.  The issues arising from the traffic stop are irrelevant to Jackson's federal conviction.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3